 


109 HR 4048 IH: Gulf Coast Hurricanes Student and School Relief Act
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4048 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. George Miller of California (for himself, Ms. Woolsey, Mr. Kildee, Mr. Payne, Mr. Scott of Virginia, Mr. Hinojosa, Mrs. McCarthy, Mr. Holt, Mr. Davis of Illinois, Ms. McCollum of Minnesota, Mr. Grijalva, Mr. Van Hollen, Mr. Jefferson, Ms. Eddie Bernice Johnson of Texas, Mr. Owens, and Mrs. Davis of California) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize the Secretary of Education to make grants to local educational agencies to restart school operations interrupted by Hurricane Katrina or Hurricane Rita, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gulf Coast Hurricanes Student and School Relief Act. 
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title 
Sec. 2. Table of contents 
Sec. 3. Definitions 
Sec. 4. Supplement, not supplant 
Sec. 5. Reporting 
Title I—Immediate Aid to Restart Public School Operations 
Sec. 101. Immediate Aid to Restart Public School Operations 
Title II—Education and pupil services for relocated students 
Sec. 201. Education and pupil services for elementary and secondary relocated students 
Title III—Relocated children with disabilities 
Sec. 301. Grants for LEA’s serving relocated children with disabilities 
Title IV—Community learning centers 
Sec. 401. Grants for activities at community learning centers 
Title V—Improving Educational Infrastructure 
Sec. 501. Grants for construction, modernization, or repair of school facilities 
Sec. 502. Allowable uses of funds 
Sec. 503. Application for grant 
Sec. 504. Special rule 
Sec. 505. Fair wages 
Sec. 506. Authorization of appropriations   
3.DefinitionsIn this Act: 
(1)The term child means any person within the age limits for which the State in which the person is located provides free public education. 
(2)The term relocated student means a child who— 
(A)is a homeless child or youth as those terms are used in the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11421 et seq.); 
(B)but for Hurricane Katrina or Hurricane Rita, would be enrolled in an elementary or secondary school in an area for which, due to the hurricane, a major disaster has been declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and 
(C)because of Hurricane Katrina or Hurricane Rita— 
(i)is unable to access the education and related services that the child otherwise would be receiving at such school; and 
(ii)is enrolled at a public elementary school or secondary school in a different geographical location in a State.  
(3)The term elementary school has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and includes a public elementary charter school. 
(4)The term impacted local educational agency means a local educational agency serving an area for which, due to Hurricane Katrina or Hurricane Rita, a major disaster has been declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
(5)The term local educational agency has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(6)The terms pupil services and pupil services personnel have the meanings given to those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (8 U.S.C. 7801). 
(7)The term receiving local educational agency means a local educational agency enrolling relocated students. 
(8)The term secondary school has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and includes a public secondary charter school. 
(9)The term Secretary means the Secretary of Education. 
(10)The term State has the meaning given to that term in section 9101 of the Elementary and Secondary Education Act of 1965 (8 U.S.C. 7801). 
4.Supplement, not supplantFunds made available pursuant to this Act shall be used to supplement, not supplant, any funds made available through the Federal Emergency Management Agency. 
5.Reporting Not later than December 31, 2005, and each 6 months thereafter through December 31, 2007, the Secretary shall submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on grants made under this Act, including the uses to which such grants were put, the effectiveness of such grants in accomplishing the purposes for which they were made, and the number of students impacted, including the number of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)). 
IImmediate Aid to Restart Public School Operations 
101.Immediate Aid to Restart Public School Operations 
(a)GrantsThe Secretary of Education shall award grants to impacted local educational agencies for the purposes of— 
(1)providing immediate and direct assistance to impacted local educational agencies; 
(2)assisting administrators and other personnel in such agencies who are working to restart public elementary school and secondary school operations; and 
(3)facilitating the reopening of public elementary schools and secondary schools served by such agencies and the reenrollment of students in such schools as soon as possible. 
(b)AmountThe Secretary shall determine the amount of a local educational agency’s grant under this section based upon the agency’s need for funds to fulfill the purposes described in subsection (a). 
(c)Use of FundsEach local educational agency that receives a grant under this section shall use the grant to restart public elementary school and secondary school operations and resume the instruction that was halted as a result of Hurricane Katrina or Hurricane Rita, which uses may include— 
(1)recovery of student and personnel data and other information; 
(2)replacement of school district information systems, including longitudinal data systems, including hardware and software; 
(3)financial operations; 
(4)damage assessments, decontamination, and refurbishment in the agency’s school and administration buildings; 
(5)rental of portable classroom units and facilities; 
(6)replacement of instructional materials and equipment; 
(7)redeveloping instructional plans; 
(8)student transportation services; 
(9)continued payment of salaries and benefits to teachers and other staff; and 
(10)such other activities as may be necessary to fulfill the purposes described in subsection (a), including activities authorized by title I of the Elementary and Secondary Education Act of 1965 and parts B and C of the Individuals with Disabilities Act. 
(d)ApplicationTo seek a grant under this section, a local educational agency shall submit an application to the Secretary at such time, in such manner, and containing or accompanied by such information as the Secretary may reasonably require. 
(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $4,000,000,000 for fiscal year 2006 and such sums as are necessary for fiscal year 2007. 
IIEducation and pupil services for relocated students 
201.Education and pupil services for elementary and secondary relocated students 
(a)In generalThe Secretary shall award grants to receiving local educational agencies for the purpose of facilitating the enrollment, attendance, and success in public elementary schools and secondary schools of relocated students. 
(b)Maximum grant amountThe maximum amount of a grant to a local educational agency under this section for any fiscal year shall be— 
(1)$8,314; multiplied by 
(2)the number of students who have relocated to the area served by the local educational agency as a result of Hurricane Katrina or Hurricane Rita.  
(c)Use of fundsA local educational agency receiving funds under this section shall use such funds for education and pupil services. Such services may include the following: 
(1)Outreach to families affected by a specified hurricane disaster in order to facilitate such families in enrolling relocated students in school. 
(2)Hiring and training additional teachers, paraprofessionals, pupil services personnel, and school health personnel required due to the enrollment of such students. 
(3)Procurement of additional equipment and classroom supplies required due to the enrollment of such students. 
(4)Procurement of additional classroom space required due to the enrollment of such students. 
(5)Transportation services provided to such students. 
(6)Counseling and other mental health services for such students. 
(7)Activities authorized by title I of the Elementary and Secondary Education Act of 1965. 
(d)ApplicationTo seek a grant under this section, a local educational agency shall submit an application to the Secretary at such time, in such manner, and containing or accompanied by such information as the Secretary may reasonably require. 
(e)School lunchesNotwithstanding any other provision of law, a student who has relocated as a result of Hurricane Katrina or Hurricane Rita is deemed eligible for free lunches under section 9 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758). 
(f)ReportsNot later than 6 months after the date of the enactment of this Act, and every 6 months thereafter, the Secretary shall submit reports to the appropriate committees of the Congress concerning the implementation of this section. 
(g)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $3,500,000,000 for fiscal year 2006 and such sums as may be necessary for fiscal year 2007.  
IIIRelocated children with disabilities 
301.Grants for LEA’s serving relocated children with disabilities 
(a)GrantsThe Secretary shall make grants to receiving local educational agencies for the purpose of assisting public elementary schools and secondary schools in such agencies to provide special education and related services to students with disabilities who have relocated to the area served by the local educational agency as a result of Hurricane Katrina or Hurricane Rita in accordance with parts B and C of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.). 
(b)Maximum amountThe maximum amount of a grant to a local educational agency under this section for any fiscal year shall be— 
(1)the amount that is 40 percent of the average per-pupil expenditure in public elementary schools and secondary schools in the United States; multiplied by 
(2)the number of students with disabilities described in subsection (a) who— 
(A)are receiving special education and related services from the agency; and 
(B)are— 
(i)3 through 5 years of age if the State in which the agency is located is eligible for a grant under section 619 of the Individuals with Disabilities Education Act (20 U.S.C. 1419); or 
(ii)6 through 21 years of age.   
(c)Use of fundsA local educational agency receiving funds under this section may use such funds for any purpose authorized under part B or C of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.). 
(d)ApplicationTo seek a grant under this section, a local educational agency shall submit an application to the Secretary at such time, in such manner, and containing or accompanied by such information as the Secretary may reasonably require. 
(e)Relation to IDEASubject to any waivers granted by the Secretary, local educational agency receiving funds under this section shall be subject to the same provisions that would apply to the receipt of such funds under part B or C of the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), except that this section shall not be interpreted to grant the Secretary any new waiver authority. 
(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $250,000,000 for fiscal year 2006 and such sums as may be necessary for fiscal year 2007. 
IVCommunity learning centers 
401.Grants for activities at community learning centers 
(a)GrantsThe Secretary shall make grants to eligible entities for the purpose of assisting such agencies to carry out activities authorized by part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.). 
(b)Eligible entityIn this section, the term eligible entity means an eligible entity (as that term is defined in section 4201 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171)) in a geographical area served by an impacted or receiving local educational agency. 
(c)Maximum amountThe maximum amount of a grant to an eligible entity under this section for any fiscal year shall be— 
(1)$1000; multiplied by 
(2)the number of additional students expected to be served by the entity as a result of Hurricane Katrina or Hurricane Rita. 
(d)Use of fundsAn eligible entity receiving funds under this section may use such funds for any purpose authorized under part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.). 
(e)ApplicationTo seek a grant under this section, an eligible entity shall submit an application at such time, in such manner, and containing such information as the Secretary may require. 
(f)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated $400,000,000 for fiscal year 2006 and such sums as may be necessary for fiscal year 2007. 
VImproving Educational Infrastructure 
501.Grants for construction, modernization, or repair of school facilitiesThe Secretary of Education shall make grants to impacted local educational agencies and receiving local educational agencies for the purpose of constructing, modernizing, or repairing public kindergarten, elementary, and secondary educational facilities, including the appropriate portion of shared-use facilities, that are safe, healthy, and technology-ready. 
502.Allowable uses of fundsA local educational agency receiving a grant under this title may use the grant for the following: 
(1)Construction of new public school facilities that ensure the health and safety of students and staff, are energy-efficient, and include up-to-date educational technology infrastructure, including where such construction is economically or otherwise more feasible than large scale modernization or repair of existing facilities. 
(2)Repair or modernization of public school facilities to ensure the health and safety of students and staff, including— 
(A)repairing, replacing, or installing roofs, electrical wiring, plumbing systems, sewage systems, windows, or doors; 
(B)repairing, replacing, or installing heating, ventilation, or air conditioning systems (including insulation); and 
(C)bringing public schools into compliance with fire and safety codes. 
(3)Upgrading or installation of educational technology infrastructure to ensure that students have access to up-to-date educational technology. 
(4)Upgrading school facilities to make them energy-efficient. 
(5)Modifications necessary to make public school facilities accessible to comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), except that such modifications shall not be the primary use of the grant. 
(6)Asbestos abatement or removal from public school facilities. 
(7)Implementation of measures designed to reduce or eliminate human exposure to lead-based paint hazards though methods including interim controls, abatement, or a combination of each.  
503.Application for grant 
(a)Applications requiredA local educational agency desiring to receive a grant under this title shall submit an application to the Secretary as such time, in such manner, and containing such information as the Secretary may reasonably require. 
(b)Application contentsEach application described in subsection (a) shall contain— 
(1)an assurance that the application was developed in consultation with parents and classroom teachers, to the extent practicable; 
(2)a description of the overall condition of the local educational agency’s school facilities, including health and safety problems; 
(3)a description of the capacity of the local educational agency’s schools to house current and projected enrollments; 
(4)a description of the improvements to be supported with funds provided under this title; 
(5)a cost estimate of the proposed improvements; 
(6)an identification of other resources that are available to carry out the activities for which funds are requested under this title; 
(7)in the case of a local educational agency that proposes to fund a construction, renovation, or repair project for one or more public charter schools, the extent to which the schools have access to funding for the project through the financing methods available to other public schools or local educational agencies in the State; and 
(8)such other information and assurances as the Secretary may reasonably require. 
504.Special ruleEach local educational agency receiving a grant under this title shall ensure that, if the agency carries out construction, modernization, or repair through a contract, the process for any such contract ensures the maximum number of qualified bidders, including small, minority, and women-owned businesses, through full and open competition. 
505.Fair wagesAll laborers and mechanics employed by contractors or subcontractors in the performance of any contract or subcontract for the repair, modernization, alteration, or construction, including painting and decorating, of any building or work that is financed in whole or in part by a grant under this title shall be paid wages not less than those determined by the Secretary of Labor in accordance with sections 3141 through 3144 and 3146 of title 40, United States Code (commonly known as the Davis-Bacon Act). The Secretary of Labor shall have the authority and functions set forth in Reorganization Plan No. 14 of 1950 (15 FR 3176; 64 Stat. 1267) and section 3145 of title 40, United States Code (commonly known as the Copeland Anti-Kickback Act). Notwithstanding any other provision of law, this section may not be waived or suspended. 
506.Authorization of appropriations To carry out this title, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2006 and 2007.  
 
